Citation Nr: 1521488	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an effective date prior to August 18, 2009, for the grant of service connection for bilateral hearing loss and tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a videoconference Board hearing was held before the undersigned; a transcript is associated with the record.  

The issues of entitlement to a rating in excess of 10 percent for bilateral hearing loss and an effective date prior to August 18, 2009, for the grants of service connection for bilateral hearing loss and tinnitus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

On the record at a March 2015 hearing before the Board, prior to the promulgation of a decision in this matter, the Veteran withdrew his appeal seeking a rating in excess of 10 percent for tinnitus; there is no question of fact or law in the matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim seeking a rating in excess of 10 percent for tinnitus; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) apply in this matter, there is no reason to belabor their impact, given the Veteran's expression of intent to withdraw his appeal as to the rating for tinnitus. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must either be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id. 

On the record at the March 2015 videoconference hearing, the Veteran withdrew his appeal seeking a rating in excess of 10 percent for tinnitus.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal on the matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking a rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran was last afforded a VA audiological evaluation in June 2010.  The lay statements regarding observable symptomatology (which the Veteran and his spouse are competent to report) in the record, and testimony at the March 2015 Board hearing, suggest that his hearing acuity has worsened in the interim.  Accordingly, a contemporaneous examination to ascertain the current severity of his hearing loss disability is necessary.  The Board also notes that any records of ongoing treatment for hearing loss may be pertinent and should be secured for the record; any VA records of such evaluation or treatment are constructively of record and must be secured.
Regarding the effective date for the grants of service connection for bilateral hearing loss and tinnitus, the Veteran's August 2010 Notice of Disagreement, and his testimony at the March 2015 Board hearing, taken together, raise a claim of clear and unmistakable error (CUE) in the March 1993 RO decision that denied service connection for such disabilities.  This CUE claim has not yet been developed or adjudicated by the AOJ.  As the effective date claim on appeal is inextricably intertwined with the pending claim of CUE in the March 1993 RO decision, consideration of such matter must be deferred pending the development and adjudication of the CUE claim. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA evaluations or treatment the Veteran received for hearing loss.  The AOJ should also ask him to provide releases for VA to obtain records of any private evaluations or treatment for hearing loss.  The AOJ should secure complete records from the providers identified.  If any such records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure private records are received.  

2.  The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the audiometry findings, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the level of hearing loss objectively shown).

3.  Regarding the claim of CUE in the March 1993 rating decision, the AOJ should provide the Veteran all VCAA-mandated notice (specifically advising him of what constitutes CUE, and what is needed to substantiate a CUE claim), and afford him the opportunity to respond.  The AOJ should also arrange for any further development indicated. 

4.  The AOJ should then adjudicate the claim of CUE in the March 1993 rating decision.  If it is denied, the Veteran should be so advised, and also advised of his appellate rights and that the matter will not be before the Board unless he initiates, and perfects, an appeal in the matter. 

5.  The AOJ should then review the record and readjudicate the Veteran's claims (the earlier effective date claim in light of its determination on the CUE claim).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


